Citation Nr: 1747318	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-11 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 20, 2010 and in excess of 20 percent thereafter for herniated nucleus pulposus at L4-5 and L5-S1 status post microdiscectomy left L4-5 (lumbar spine disability).

2.  Entitlement to a rating in excess of 20 percent for limitation of left knee flexion for the period prior to August 13, 2012.  

3.  Entitlement to a rating in excess of 40 percent for residuals of left total knee replacement for the period from October 1, 2013 to March 22, 2016, and in excess of 60 percent on and after March 22, 2016. 


REPRESENTATION

Veteran represented by:	Vanessa L. Brice, Attorney at law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1990.  The Veteran's DD-214 also noted total prior active service of 4 years, 3 months, and 6 days and total prior inactive service of 4 months and 22 days.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge on the issues on appeal.  A copy of the hearing transcript has been associated with the Veteran's Legacy Content Manager Documents electronic record.  

The record contains a July 2015 VA memorandum noting the Veteran's March 2015 request for an additional video conference hearing before a Veterans Law Judge for the issue of an increased rating for residuals of left total knee replacement, rated as 40 percent disabling, on and after October 1, 2013.  While VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative, in this case, the Veteran already requested and was provided a hearing before the Board in November 2014.  See 38 C.F.R. § 20.700 (2016).  During that hearing, the Veteran and his current representative presented testimony regarding all the issues addressed in this decision, to include entitlement to an increased evaluation for the service-connected left knee condition throughout the appeal period.  As the Veteran has already been provided a hearing on appeal, the Board finds that remand for another hearing is not warranted.

In August 2015, the Board granted restoration of a 20 percent rating for limitation of left knee extension, effective April 20, 2010.  The RO effectuated the Board's award in a September 2015 rating action.  The Board also remanded the matters on appeal for additional substantive development.  The requested development has been accomplished and the matters on appeal have returned to the Board for further appellate consideration.  

The Board also remanded the issues of entitlement to service connection for an acquired psychiatric disability, to include on a secondary basis, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  By an April 2017 rating decision, the RO granted service connection for an adjustment disorder and entitlement to a TDIU rating.  This represents a full grant of the benefits sought, and these issues are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, the issues remaining for appellate consideration are those listed on the title page. 

By an April 2016 rating action, the RO assigned an increased 60 percent disability rating to the service-connected residuals of a total left knee replacement, effective March 22, 2016.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO.  VA will notify the Veteran further action is required.



REMAND

The Board finds that a remand is required prior to further appellate consideration of the claims.  VA examinations for musculoskeletal conditions must include range of motion testing on both active and passive motion with findings for pain, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); See Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In March 2016 and January 2017, the Veteran presented for examinations of his left knee and lumbar spine, respectively.  The examiners provided range of motion measurements and pain findings of the left knee and low back in active motion and pain on weight-bearing motion.  New examinations, therefore, of the left knee and low back are necessary that provides the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information, or explains why these findings are not necessary. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his attorney.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of the Veteran's service-connected left knee and low back disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examinations must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the left knee and lumbar spine.  Ranges of motion and pain findings upon active motion, passive motion, weight-bearing, and nonweight-bearing of the left knee and low back, and, if possible, with range of motion measurements of the opposite undamaged joint (i.e., right knee) must be conducted.  If the examiners are unable to conduct the required testing or conclude that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.  

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, an SSOC that addresses all evidence received since issuance of a March 2017 SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




